Exhibit 10.3

UNWIRED PLANET, INC.

This consent letter agreement, dated as of April 6, 2016, by and among
(a) Telefonaktiebolaget L M Ericsson (publ), a company duly established under
the laws of Sweden, with registration number 556016-0680, having its registered
office at SE-164 83 Stockholm, Sweden (“LME”), (b) Cluster LLC, a Delaware
limited liability company (“E Sub”), (c) Unwired Planet, Inc., a Delaware
corporation (“UP”), and (d) Unwired Planet, LLC, a Nevada limited liability
company (“UPLLC”).

WHEREAS, the parties have entered into that certain Master Sale Agreement, dated
as of January 10, 2013 (as amended by the First Amendment, dated February 27,
2014, and Second Amendment, dated September 17, 2014, the “Agreement”); and

WHEREAS, UPLLC now wishes to assign to UP, all of UPLLC’s rights and obligations
under the agreements and related documents set forth in Exhibit A hereto (the
“Assigned Agreements”) subject to the provisions of this letter.

WHEREAS, pursuant to the terms of the Agreement, UPLLC now wishes to obtain LME
and E Sub’s consent to assign to UP, all of UPLLC’s rights and obligations under
the Assigned Agreements subject to the provisions of this letter.

NOW THEREFORE, in consideration of the foregoing and the mutual promises herein
and upon the terms and subject to the conditions herein, the parties agree as
follows:

LME and E Sub hereby consent to the assignment of all of UPLLC’s rights and
obligations under the Assigned Agreements to UP. In consideration therefor, UP
hereby agrees and confirms that, if UP or any of its affiliates, successors or
assigns receives any additional payment or other consideration from Lenovo PC
International Ltd. or any other person under any of the Assigned Agreements, UP
shall promptly (but in no event later than 3 business days after receipt of any
such payment) pay to E Sub 50% of such payment or other consideration.

This letter agreement shall be governed by the laws of the State of Delaware.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this letter agreement as of the
date first written above.

 

TELEFONAKTIEBOLAGET L M ERICSSON     CLUSTER LLC By:   /s/ Nina Macpherson    
By:   /s/ John Han Name:   Nina Macpherson     Name:   John Han Title:   SVP and
Chief Legal Officer     Title:   Authorized Person By:   /s/ Gunilla Modén      
Name:   Gunilla Modén       Title:         UNWIRED PLANET, INC.     UNWIRED
PLANET, LLC By:   /s/ Noah D. Mesel     By:   /s/ Noah D. Mesel Name:   Noah D.
Mesel     Name:   Noah D. Mesel Title:   EVP and General Counsel     Title:   VP

[SIGNATURE PAGE TO CONSENT]

 

 



--------------------------------------------------------------------------------

EXHIBIT A

 

(a) Settlement Agreement by and between Unwired Planet LLC and Google, Inc.
dated April 30, 2015.

 

(b) Patent License Agreement by and between Unwired Planet LLC and Lenovo PC
International Ltd. dated March 20, 2014, and the following related documents:

 

  (i)   Amendment to Patent License Agreement dated 4/15/2014.

  (ii)   Assignment (Exhibit C to Patent License Agreement) dated 4/17/2014.

  (iii)   Confirmatory Assignment (Sweden) dated 4/17/2014.

  (iv)   Confirmatory Assignment (Brazil) dated 4/17/2014.

  (v)   Confirmatory Assignment (Spain) dated 4/17/2014.

  (vi)   Confirmatory Assignment (Argentina) dated 4/17/2014.

  (vii)   Confirmatory Assignment (Brazil) dated 4/17/2014.

  (viii)   Confirmatory Assignment (Brazil) dated 12/20/13.

  (ix)   Confirmatory Assignment (Indonesia-authenticated by Consulate) dated
4/17/2014.

  (x)   Confirmatory Assignment (Australia) – restated, dated 4/17/2014.

  (xi)   Patent Purchase Agreement, dated March 20, 2014, by and between Lenovo
Group Limited and Unwired Planet, LLC.